UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                       x
UNITED STATES OF AMERICA
                                                        PRO    TECTIVE ORDER
       - against -
                                                        Cr. No. l9-575 (FB)
3."^.1,      ),      Z.^., ."*,.9.
                          Defendant.

                                       x

               IT IS HEREBY STIPULATED AND AGREED by and between the

undersigned attomeys and ORDERED by the Court, pursuant to Federal Rule of Criminal

Procedwe l6(d), that:

               1.       The discovery material disclosed pursuant to Rule 16 ofthe Federal

Rules of Criminal Procedure to the defendant and the undersigned defense counsel ("defense

counsel") by the government in the above-captioned case, which is specificalty identified by

the govemment as material necessitating protection and produced pursuant to this Protective

Order (the '?rotected Discovery Material"), and any and all copies, notes, transcripts,

documents and other information derived or prepared from the Protected Discovery Material,

may be used by the defendant, defense counsel and defense staff (as that term is defined in

paragraph 2) only for purposes ofdefending against the charges in the above-captioned case,

including but not limited to preparation for trial and any sentencing, appeal or collateral

attack involving the charges in the above-captioned case.




                                                I
              2.      With the exceptions noted in paragraphs 4 and 5, any and all Protected

Discovery Material disclosed to the defendant and defense counsel by the government, and

any copies, notes, transcripts and documents derived or prepared from the Protected

Discovery Material, shall not be further disclosed or disseminated by the defendant or

defense counsel to, or with, any individuals (including without limitation co-defendants),

organizations or other entities, other than to non-lawyer personnel employed by defense

counsel and subject to defense counsel’s supervision, including but not limited to private

investigators, analysts and potential experts (“defense staff”), provided such defense staff

have been provided with a copy of this Protective Order and have signed Attachment A to

this Protective Order, without further order of the Court.

              3.      In addition to the restrictions detailed herein relating to the Protected

Discovery Material, any Protected Discovery Material that constitutes evidence, audio

recordings, transcripts, affidavits, documents or other information that discloses identifying

information of any potential witnesses in the above-captioned case (the “Protected Witness

Discovery Material”), and is specifically identified by the government as Protected Witness

Discovery Material, and any and all copies, notes, transcripts, documents and other

information derived or prepared from the Protected Witness Discovery Material (i) may not

be disseminated beyond the defendant, defense counsel and defense staff; (ii) may not be

copied by the defendant, defense counsel and defense staff; and (iii) may not be possessed or

accessed by the defendant except when reviewing the Protected Witness Discovery Material

in the presence of defense counsel or defense staff.


                                                2
              4.      Defense counsel may disclose Protected Discovery Material (but not

Protected Witness Discovery Material) to or with a person, other than a co-defendant, being

contacted or interviewed by defense counsel or defense staff as a potential witness, provided

that such potential witness has been provided with a copy of this Protective Order and has

signed Attachment A to this Protective Order, without further order of the Court, upon

obtaining the signature on Attachment A of the potential witness (and the potential witness’s

counsel, if Protected Discovery Material is disclosed to such counsel), for retention in

defense counsel’s files. Defense counsel may disclose Protected Discovery Material (but

not Protected Witness Discovery Material) to or with a co-defendant pursuant to a joint

defense agreement, if the co-defendant and his or her counsel have signed Attachment A to

this Protective Order or a standalone order containing the identical protections. Before

disclosing Protected Discovery Material to a witness pursuant to this paragraph, defense

counsel must redact information of the type identified in Rule 49.1(a) of the Federal Rules of

Criminal Procedure.

              5.      Any individual to whom disclosure is authorized pursuant to

paragraphs 3 or 4 shall be provided a copy of this Protective Order by defense counsel and

shall be advised by defense counsel that he or she may not further disclose any portion of the

Protected Discovery Material, or any copies, notes, transcripts or documents derived or

prepared from the Protected Discovery Material, except in conformity with this Protective

Order.




                                               3
              6.      In the event the defendant, defense counsel and/or defense staff wishes

to disclose any portion of the Protected Discovery Material or any copies, notes, transcripts

or documents derived or prepared from the Protected Discovery Material to or with any

individual to whom disclosure is not authorized by paragraphs 3 or 4, or for a purpose not

contemplated by paragraphs 3 or 4, defense counsel must provide advance notice to the

government and make application to the Court for authorization to make such disclosure, and

such notice must be given sufficiently in advance of the contemplated application so as to

permit briefing and argument as to the propriety of such disclosure.

              7.      In the event the defendant, defense counsel and/or defense staff wishes

to attach any portion of the Protected Discovery Material to public filings made with the

Court, defense counsel must provide advance notice to the government and make an

application to the Court for authorization to make such disclosure, and such notice must be

given sufficiently in advance of the contemplated application so as to permit briefing and

argument on the propriety of such disclosure.

              8.      Nothing in this Protective Order releases counsel for the government or

defense counsel or defense staff from their obligations to comply with the “Free Press-Fair

Trial Directives” of Local Rule 23.1 of the Local Criminal Rules of the Eastern District of

New York.

              9.      Nothing in this Protective Order shall preclude the government from

seeking a further protective order pursuant to Rule 16(d) as to particular items of discovery

material.


                                                4
               10.     If the defendant obtains additional or substitute counsel beyond those

listed in the signature page hereto, the undersigned defense counsel will not transfer any

portion of the Protected Discovery Material or any copies, notes, transcripts, documents or

other information derived or prepared from the Protected Discovery Material, unless and

until such additional or substitute counsel signs Attachment A of this Protective Order, and is

provided a copy of the Protective Order.

              11.      The defendant and defense counsel will return to the government

and/or destroy the Protected Discovery Material and all copies thereof, whether in the

possession of the defendant, defense counsel or defense staff, at the conclusion of trial if the

defendant is acquitted on all counts, or, in the case of a conviction at trial or by guilty plea,

upon completion of sentencing, appeal or collateral attack on the conviction made by the

defendant in this case, if any.

              12.      Draft transcripts, translations and/or summaries (including, but not

limited to, those contained in wiretap line sheets) provided to the defendant by the

government, as well as copies, redacted copies and any portions thereof (collectively, “Draft

Transcripts”), have neither been finalized nor reviewed for accuracy by the government.

              13.      Draft Transcripts may not be furnished to any member of the legal staff

of an attorney who has signed this stipulation unless the staff member agrees to be bound by

the terms of that Protective Order.

              14.      The use of any Draft Transcripts by any defendant is limited to trial

preparation for this case, including the preparation of transcripts by the defense. Draft

Transcripts cannot be used in any proceeding by any person, including persons who are not


                                                 5
parties to this case, in any form or for any purpose whatsoever, including use in cross-

examination of any witness.

              15.     All Draft   Transcripts, whether in the possession ofdefense counsel, the

defendant and/or defense staff,   will   be retumed to the govemment when final transcripts are

provided by the government or when the jury is sworn in this case, whichever occurs first.

              16.     Any violation of this protective Order, as determined by the Court, will

require the immediate return to the government of the protected Discovery Material, the

Protected witness Discovery Material and Draft Transcripts, and all copies thereo{, and may

also result in a finding of cootempt of Court.

Dated: Brooklyn, New York
      December F, 2019

                                                         RICHARD P. DONOGHUE
                                                         United States Attomey
                                                         Eastem District of New York


                                                      By:               ) wp*-
                                                            Keith D. Edelman
                                                            Kayla C. Bensing
                                                            Assistant U.S. Attomeys




                           Esq.
Aftorney for Defendant /J€tt   ta 0rrnn"o'

SO ORDERED.


THE HONORABLE FREDERIC BLOCK
UNITED STATES DISTRICT JUDGE
EASTERN DISTRICT OF NEW YORK


                                                 6
parties to this case, in any form or for any purpose whatsoever, including use in cross-

examination of any witness.

                15.     All Draft Transcripts, whether in the possession of defense     counsel, the

defendant and/or defense stafi will be retumed to the govemment when final transcripts are

provided by the goverament or when the jury is sworn in this case, whichever occurs first.

                16.     Any violation ofthis protective Order,     as deterrnined by the   Courg will

require the immediate retum to the govemment of the protected Discovery Material, the

Protected witness Discovery Material and Draft Transcripts, and all copies thereof, and may

also   resilt in a finding of contempt of Court.

Dated: Brooklyn, New York
       geeemUeh20l,
       {a,^,tt-.a?,20D
                                                         RICHARD P. DONOGHIJE
                                                         United States Attomey
                                                         Eastem District of Nerv York


                                                       By:    fuL)gru*_
                                                             Keith D. Edelman
                                                             Kayla C. Bensing
                                                             Assistant U.S. Attorneys



        S         LENSTEIN.
            for Defendant GEORGE CAMPOS


   ORDERED.


THE HONORABLE FREDERIC BLOCK
TINITED STATES DISTRICT JUDGE
EASTERN DISTRICTOF NEW YORK


                                                   6
parties to this case, in any form or for any purpose whatsoever, including use in cross-

examination of any witness,

               15.    All Draft Transcripts, whether in the possession ofdefense      counsel, the

defendant and/or defense staff, will be retumed to the goverffnent when final transcripts are

provided by the govemment or when the jury is swom in this case, whichever occurs first.

               16.    Any violation of this Protective Order,   as determined by the Court,   will

require the immediate retum to the govemment of the Protected Discovery Material, the

Protected Witness Discovery Material and Draft Transcripts, and all copies thereof, and may

also result in a finding ofcontempt of Court.

Dated: Brooklyn, New York
      December 31 2019

                                                         RICIIARD P. DONOGHUE
                                                         United States Attomey
                                                         Eastem District of New York



                                                    By     UNLX
                                                          Keith D. Edelman
                                                                            fte*-
                                                          Kayla C. Bensing
                                                          Assistant U. S. Attorneys



 QG,_
Craig Diebch
Craig Dietsch
Attomey for Defendant Frank Tarul


SO ORDERED.



THE HONORABLE FREDERIC BLOCK
LTNITED STATES DISTRICT JUDGE
EASTERN DISTRICT OF NEW YORK


                                                6
            Attachment A to Protective Order
   Regarding Discovery in 19-CR-575 (FB) (E.D.N.Y.).


Printed Name                                Signature




                          7
